
	
		III
		112th CONGRESS
		2d Session
		S. RES. 310
		IN THE SENATE OF THE UNITED STATES
		
			November 3, 2011
			Ms. Mikulski (for
			 herself, Ms. Collins,
			 Mr. Coons, Ms.
			 Ayotte, Mr. Johnson of South
			 Dakota, Mr. Tester,
			 Mr. Brown of Ohio,
			 Ms. Murkowski, Mr. Menendez, Mr.
			 Crapo, Mr. Chambliss,
			 Mr. Brown of Massachusetts,
			 Mrs. Hutchison, Mrs. Shaheen, Mr.
			 Barrasso, Mr. Burr,
			 Mr. Conrad, Mr.
			 Akaka, Mr. Enzi,
			 Ms. Klobuchar, Mrs. Feinstein, Mrs.
			 Boxer, Mr. Levin, and
			 Mr. Sanders) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			March 12, 2012
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Designating 2012 as the Year of the
		  Girl and congratulating Girl Scouts of the USA on its 100th
		  anniversary.
	
	
		Whereas, for more than 100 years, Girl Scouts of the USA
			 (referred to in this preamble as Girl Scouts) has inspired girls
			 to lead with courage, confidence and character;
		Whereas the Girl Scout movement began on March 12, 1912,
			 when Juliette Daisy Gordon Low (a native of Savannah, Georgia)
			 organized a group of 18 girls and provided the girls with the opportunity to
			 develop physically, mentally, and spiritually;
		Whereas the goal of Daisy Low was to bring together girls
			 of all backgrounds to develop self-reliance and resourcefulness, and to prepare
			 each girl for a future role as a professional woman and active citizen outside
			 the home;
		Whereas, within a few years, there were nearly 70,000 Girl
			 Scouts throughout the United States, including the territory of Hawaii;
		Whereas Girl Scouts established the first troops for
			 African-American girls in 1917 and the first troops for girls with disabilities
			 in 1920;
		Whereas today more than 50,000,000 women in the United
			 States are alumnae of the Girl Scouts, and approximately 3,300,000 girls and
			 adult volunteers are active members of the Girl Scouts;
		Whereas Girl Scouts live in every corner of the United
			 States, Puerto Rico, the territories of the United States, and more than 90
			 countries overseas;
		Whereas Girl Scouts is the largest member of the World
			 Association of Girl Guides and Girl Scouts, a global movement comprised of more
			 than 10,000,000 girls in 145 countries worldwide;
		Whereas the robust program of Girl Scouts helps girls
			 develop as leaders and build confidence by learning new skills;
		Whereas the award-winning Girl Scout Leadership Program
			 helps each girl discover herself and her values;
		Whereas the Girl Scout Leadership Program leadership model
			 helps girls develop skills such as critical thinking, problem solving,
			 cooperation and team building, conflict resolution, advocacy, and other
			 important life skills;
		Whereas core programs around Science, Technology,
			 Engineering and Math (referred to in this preamble as STEM),
			 environmental stewardship, healthy living, financial literacy, and global
			 citizenship help girls develop a solid foundation in leadership;
		Whereas STEM programming, first introduced in 1913 with
			 the electrician and flyer badges, offers girls of
			 every age science, technology, engineering, and math activities that are
			 relevant to everyday life;
		Whereas the award-winning STEM program helps girls build
			 strong, hands-on foundations to become future female leaders and meet the
			 growing need for skilled science and technology professionals in the United
			 States;
		Whereas healthy living programs—
			(1)help each Girl
			 Scout build the skills necessary to maintain a healthy body, an engaged mind,
			 and a positive spirit; and
			(2)teach girls about
			 fitness and nutrition, body image, self-esteem, and relational issues,
			 especially bullying;
			Whereas through the 100th Anniversary Take Action Project,
			 Girl Scouts Forever Green, Girl Scouts is honoring the commitment
			 of Juliette Low to the outdoors by engaging families, friends, and communities
			 to improve the environment and protect the natural resources of the United
			 States;
		Whereas the financial literacy programming of Girl Scouts,
			 most notably the iconic Girl Scout Cookie Program, helps girls set financial
			 goals and gain the confidence needed to ultimately take control of their own
			 financial future;
		Whereas the beloved tradition of the Girl Scout Cookie
			 Program has a proven legacy in the United States, as more than 80 percent of
			 highly successful businesswomen were Girl Scouts;
		Whereas Girl Scouts has also helped millions of young
			 girls become good global citizens through international exchanges, travel,
			 take action and service projects, and newer programs such as
			 twinning (where girls in the United States connect with girls in
			 other countries) and virtual Girl Scout troops;
		Whereas Girl Scouts has helped girls advance diversity in
			 a multicultural world, connect with local and global communities, and feel
			 empowered to make a difference in the world;
		Whereas the Girl Scout Gold Award, the highest honor in
			 Girl Scouting, requires a girl to make a measurable and sustainable difference
			 in the community by—
			(1)assessing a
			 need;
			(2)designing a
			 solution;
			(3)finding the
			 resources and the support to implement the solution;
			(4)completing the
			 project; and
			(5)inspiring others
			 to sustain the project;
			Whereas the Gold Award honors leadership in the Girl Scout
			 tradition because Gold Award recipients have already changed the world as high
			 school students;
		Whereas two-thirds of the most accomplished women in
			 public service in the United States were Girl Scouts;
		Whereas research by Girl Scouts shows that Girl Scouts
			 alumnae—
			(1)have a positive
			 sense of self;
			(2)are engaged in
			 community service;
			(3)are civically
			 engaged;
			(4)have attained
			 high levels of education; and
			(5)are successful
			 according to many economic indicators;
			Whereas, in addition to the outstanding programs that Girl
			 Scouts offers, Girl Scouts has evolved into the premier expert on the healthy
			 growth and development of girls;
		Whereas, since the founding of the Girl Scout Research
			 Institute in 2000, the Institute has become an internationally recognized
			 center for original research, research reviews, and surveys that provide
			 significant insights into the lives of girls;
		Whereas the research conducted by Girl Scouts not only
			 informs Girl Scout program development and delivery, but also helps bring the
			 voice of girls to key issues in the public sphere;
		Whereas, by bringing greater attention to the health,
			 education, and developmental needs of girls, Girl Scouts provides a voice for
			 girls with policymakers, business leaders, educators, and all other
			 stakeholders who care about the healthy growth and development of girls;
		Whereas Girl Scouts ensures that issues such as STEM
			 education, bullying prevention, unhealthy perceptions of beauty as portrayed by
			 the media, and many other important issues—
			(1)are brought to
			 the attention of the public; and
			(2)are addressed
			 through public policy at the national, State, and local levels; and
			Whereas Girl Scouts of the USA is recognizing its 100th
			 anniversary by designating 2012 as the Year of the Girl: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 importance of empowering girls to lead with courage, confidence, and
			 character;
			(2)congratulates
			 Girl Scouts of the USA on its 100th anniversary; and
			(3)designates 2012
			 as the Year of the Girl.
			
